Original application for writ of mandate to compel the respondent, as clerk and recorder of Silver Bow County, to permit relator, his assistants and such other persons as he might employ, to inspect and examine all public documents and records relating to the general election held in Silver Bow county on November 5, 1918. Alternative writ ordered issued on November 26, 1918, made returnable on December 2, 1918.
Note : The court thereafter, and prior to the day set for hearing, having been notified that respondent Anderson had complied with the writ asked for by relator, on December 9 ordered that respondent pay the costs of the application, amounting to $10.45.